DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919, in view of McHale et al. [US20140157646], hereinafter McHale, further in view of MABBUTT et al. [US20140267400], hereinafter MABBUTT. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919.
The instant claims claim a method comprising a rifle capturing information while at a geographical location and using a wearable electronic device (WEDs) to display a map that includes a virtual image of a person that is obstructed from view to the WED. These are all being encompassed in claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919 with almost identical functions. The only difference is that the instant claim 29 claims a rifle and the information being captured when the rifle is pointed at the person; and one or more processors that build, from the information about the person, a map that includes a virtual image of the person at the location of the person. Nevertheless, McHale teaches receiving location data from a rifle scope ([0035], “the rifle scope 302 receives the location data from a second rifle scope 316”); and MABBUTT teaches building a map in HMD that includes a virtual image of the person at the location of the person (Fig. 2A). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Thus, Claims 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10191538 and claims 1-20 of U.S. Patent No. 9791919, in view of McHale et al. [US20140157646], hereinafter McHale, further in view of MABBUTT et al. [US20140267400], hereinafter MABBUTT.
Claims 29-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16252729, claims 21-40 of copending Application No. 16575425, claims 21-40 of copending Application No. 16575426, claims 21-40 of copending Application No. 16599106, claims 21-40 of copending Application No. 16596874, claims 21-40 of copending Application No. 16672406, claims 21-40 of copending Application No. 16686103, claims 21-40 of copending Application No. 16686104, claims 21-40 of copending Application No. 16695126, and claims 21-40 of copending Application No. 16695129, in view of McHale et al. [US20140157646], hereinafter McHale, further in view of MABBUTT et al. [US20140267400], hereinafter MABBUTT. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed by instant claims are being taught in corresponding claims in all copending applications.
The instant claims claim a method comprising a rifle capturing information while at a geographical location and using a wearable electronic device (WEDs) to display a map that includes a virtual image of a person that is obstructed from view to the WED. These are all being encompassed in the copending claims listed above with almost identical functions. The only difference is that the instant claim 29 claims a rifle and the information being captured when the rifle is pointed at the person; and one or more processors that build, from the the rifle scope 302 receives the location data from a second rifle scope 316”); and MABBUTT teaches building a map in HMD that includes a virtual image of the person at the location of the person (Fig. 2A). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to have a rifle scope capturing information, as taught by McHale, in order to increase the flexibility of providing the space information for generating the positional information associated with the virtual object in the real space; and to have the map built in WED, as taught by MABBUTT, in order to make it more convenient for the user wearing the WED to navigate to the location.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-32, 34-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA et al. [US20160055676], hereinafter KASAHARA, in view of McHale et al. [US20140157646], hereinafter McHale, further in view of MABBUTT et al. [US20140267400], hereinafter MABBUTT.
Regarding claim 29, KASAHARA discloses an electronic system, comprising: 
electronics on a first device that capture information about a person that includes an image of the person and a location of the person (Fig. 17 and [0174], “the fixed camera 600 causes the camera 660 (the imaging unit) to capture an image of a real space and acquires the space information, and then transmits data of the captured image along with the space information to the tablet terminal 300 via the server 100” and Fig. 37); and
a wearable electronic device (WED) worn on a head of a user that displays the virtual image of the person at the location over an obstructing object that blocks the user wearing the WED from seeing the person, wherein the virtual image of the person is displayed on a display of the WED where the person would be visible to the user through the WED if the person were not obstructed by the obstructing object (abstract, “decide a display position of a virtual object displayed in a real space via the display unit based on positional information associated with the virtual object in the real space and display the virtual object in the real space based on the display position”, [0181], “The wearable terminal 200 receives the information regarding the annotation input for the transmitted image with another device along with the positional information of the real space and displays an annotation 1210 so that the annotation 1210 is superimposed on an image of the real space transmitted through the display 230 (the display unit) and viewed based on the received information. The annotation 1210 is virtually displayed so that the annotation 1210 is superimposed on the image of the real space, and is consequently illustrated at a position recognized by the user of the wearable terminal 200”).
However, KASAHARA does not disclose the first device being a rifle and the information being captured when the rifle is pointed at the person. KASAHARA also does not disclose one or more processors that build, from the information about the person, a map that includes a virtual image of the person at the location of the person. 
Nevertheless, KASAHARA also teaches that the space information in the fixed camera may be acquired by a different method ([0175], “Since the fixed camera 600 does not move, the space information in the fixed camera 600 may be acquired by a different method”).
the rifle scope 302 receives the location data from a second rifle scope 316”).
MABBUTT teaches building a map in HMD that includes a virtual image of the person at the location of the person (Fig. 2A).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by KASAHARA, to have a rifle scope capturing information, as taught by McHale, in order to increase the flexibility of providing the space information for generating the positional information associated with the virtual object in the real space, as suggested by KASAHARA; and to have the map built in WED, as taught by MABBUTT, in order to make it more convenient for the user wearing the WED to navigate to the location.
Regarding claim 30, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29 further comprising one or more sensors in the WED that track a gaze of the user, wherein the map showing the virtual image of the person and the location of the person automatically displays on the display of the WED when the gaze of the user points to a designated direction (MABBUTT, [0049], “enable an HMD 120 to utilize gaze detection to receive user input. For example, a user may select one of the persistent data elements 520 using gaze in any of a variety of ways, such as looking at a persistent data element 520 and performing an action (e.g., blinking, winking, speaking, performing a gesture, making another movement, etc.) and/or looking at a persistent data element 520 for a threshold amount of time”).
Regarding claim 31, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29 further comprising one or more sensors in the WED that track a head direction of the user, wherein a compass showing a compass direction to the person automatically displays on the display of the WED when the head direction of the user points to a designated direction (MABBUTT, [0044], “Portions 410 of the map 330 outlined with dotted lines indicate the portions of the map 330 that may be currently viewable to the user when the map is displayed, as shown in FIG. 3B, which can change as the orientation and/or direction of the user's head changes. The HMD 120 can determine what portions of the map 330 may be in the user's field of view, and provide corresponding POI indicator(s) as described above”).
Regarding claim 32, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29, wherein the display of the WED displays the virtual image of the person with an orientation that matches a direction of where the person is facing (MABBUTT, Fig. 2A).
Regarding claim 34, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29, wherein the virtual image of the person displayed on the WED is a three-dimensional (3D) image drawn to resemble an identity of the person (KASAHARA, [0116], “An example of such a technology is described in, for example, Real-time 3D Reconstruction and Interaction Using a Moving Depth Camera by Sizadi, et al, KineetFusion in ACM Symposium on User interface Software and Technology, 2011”).
Regarding claim 35, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29, wherein the virtual image of the person displayed on the display of the WED appears when the user looks in a direction of the obstructing object and disappears from the display of the WED when the user looks away from the direction of the obstructing object (KASAHARA, abstract, “decide a display position of a virtual object displayed in a real space via the display unit based on positional information associated with the virtual object in the real space and display the virtual object in the real space based on the display position”).
Regarding claim 36, please refer to the claim rejection of claim 29.
Regarding claim 37, please refer to the claim rejection of claim 32.
Regarding claim 39, please refer to the claim rejection of claim 31.
Regarding claim 40.
Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over KASAHARA, in view of McHale and MABBUTT, further in view of Haddick et al. [US20120236031], hereinafter Haddick.
Regarding claim 33, the combination of KASAHARA, McHale and MABBUTT discloses the electronic system of claim 29. However, the combination of KASAHARA, McHale and MABBUTT does not disclose wherein the information about the person captured with the electronics includes movements of the person, and the virtual image of the person being displayed on the display of the WED moves in real-time with the movements of the person while the person is obstructed by the obstructing object to the user. 
Nevertheless, Haddick teaches moving the virtual image being displayed with the second device to match real-time movements of the object while the object is obstructed by the obstructing object and not visible to the second user ([0850], “In various embodiments, the devices and/or networks described herein may be applied for the identification and or tracking of friends and/or allies… Further, the location of friendlies may be shared in real time as well”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of KASAHARA, McHale and MABBUTT, to have the tracking of the movement of the object in real time, as taught by Haddick, in order to be make it more exciting and useful for tracking of the object that is being blocked for a view.
Regarding claim 38, please refer to the claim rejection of claim 33.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715